EXHIBIT 10.1




AGREEMENT AND GENERAL RELEASE (“Agreement”)


Dime Community Bank, 300 Cadman Plaza West, 8th Floor, Brooklyn, New York, 11201
( “Dime,” “Employer” or “Bank”), and Roberto S. Volino, 8 Green Hills Road, East
Brunswick, New Jersey 08816 (“Employee”), agree that:
1. Last Day of Employment. Employee’s last day of employment with Employer is
June 30, 2020 (“Separation Date”).
2. Consideration. In consideration for Employee’s signing this Agreement and
complying with all of the terms and conditions in this Agreement that apply to
Employee, including the non-solicitation obligations contained in Section 9,
Employer agrees:
a. To pay Employee one million three hundred and thirty-five thousand  dollars
and twenty-four cents ($1,335,000.24 ) in transition pay, less lawful
deductions, which represents thirty-six months of salary at the employee’s
regular semi-monthly rate. This transition pay will be paid in a lump sum within
thirty (30) days after Employer receives a signed and dated original of this
Agreement from Employee, and the seven (7) day revocation period stated in
Paragraph “15” below has expired;
b. To pay employee an additional transition payment in lieu of a bonus in the
amount of four hundred ninety-three thousand and seventeen dollars and zero
cents   ($493,017.00).  This transition pay will be paid in a lump sum within
thirty (30) days after Employer receives a signed and dated original of this
Agreement from Employee, and the seven (7) day revocation period stated in
Paragraph “15” below has expired;
c. To provide Employee with an additional transition payment of five  hundred
seventy-four  thousand  and fifty-one dollars and thirty cents ($574,051.30)
which is equivalent to the value of 41,810 shares of Dime Community Bancshares,
Inc. common stock (DCOM) based on the DCOM closing price of $13.73 per share on
June 30, 2020. This transition payment will be paid in a lump sum within thirty
(30) days after Employer receives a signed and dated original of this Agreement
from Employee, and the seven (7) day revocation period stated in Paragraph “15”
below has expired; and
d. To provide Employee with up to six (6) months of outplacement services,
including resume assistance, at a level and cost determined by Employer in its
sole discretion. Employee will receive these outplacement services from an
experienced outplacement counseling service selected by Employer in its sole
discretion. The outplacement services will commence as soon as practicable after
Employer receives a signed and dated original of this Agreement from Employee,
and the seven (7) day revocation period stated in Paragraph “15” below has
expired.
3. Change in Control Agreement.  Upon execution and non-revocation of this
Agreement, the Change in Control Employment Agreement entered into by and
between Employee and Dime Community Bancshares, Inc., dated _February 1, 2019,
shall terminate in all respects.  Employee agrees and acknowledges that because
of his termination of employment with Employer, Employee shall not be entitled,
and hereby waives any claim, to any payment or benefit under the Change in
Control Employment Agreement.

--------------------------------------------------------------------------------

4. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the monies and/or benefits specified in
Paragraph “2” above, except for Employee’s signing and non-revocation of this
Agreement and Employee’s fulfillment of all the promises contained in this
Agreement that pertain to Employee.


5. General Release, Claims Not Released and Related Provisions.
a. General Release of All Claims. Employee, Employee’s heirs, executors,
administrators, successors and assigns (collectively referred to throughout this
Agreement as “Releasors”), knowingly and voluntarily release and forever
discharge, to the fullest extent permitted by law, Employer, its parent
corporation, affiliates, subsidiaries, divisions, insurers, predecessors,
successors and assigns, and the current and former employees, attorneys,
officers, directors, agents and shareholders of Employer and each of the
foregoing entities affiliated with Employer, both individually and in their
business capacities, and the employee benefit plans and programs (“Employee
Benefit Plans”), administrators and fiduciaries of Employer and each of the
entities affiliated with Employer identified above (all collectively referred to
throughout this Agreement as “Releasees”), of and from any and all claims,
debts, obligations, promises, covenants, agreements, contracts, endorsements,
bonds, controversies, suits, actions, causes of action, judgments, damages,
expenses, or demands, in law or in equity, which Employee ever had, now has, or
which may arise in the future, regarding any matter arising on or before the
date of Employee’s execution of this Agreement, including but not limited to all
claims by Employee or on Employee’s behalf regarding Employee’s employment at or
termination of employment from Dime, any contract (express or implied), any
claim for equitable relief or recovery of punitive, compensatory, or other
damages or monies (including claims as to taxes), attorneys' fees, any tort, and
all claims for alleged discrimination based upon age, race, color, sex, sexual
orientation, marital status, religion, national origin, handicap, disability,
genetic information or retaliation, including any claim, known and unknown,
asserted or unasserted, which Releasors have or may have against Releasees up to
and including the date Employee signs this Agreement, including, but not limited
to, any alleged violation of the following laws and other sources of legal
rights, as amended:


•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
The Employee Retirement Income Security Act of 1974 (“ERISA”) (as modified
below);

•
The Immigration Reform and Control Act of 1986;

•
The Americans with Disabilities Act of 1990;

•
The Rehabilitation Act of 1973;

•
The Age Discrimination in Employment Act of 1967 (“ADEA”);

•
The Worker Adjustment and Retraining Notification Act;

•
The Occupational Safety and Health Act;

•
The Fair Credit Reporting Act;

•
The Family and Medical Leave Act of 1993;

•
The Equal Pay Act of 1963;



2

--------------------------------------------------------------------------------



•
The Genetic Information Nondiscrimination Act of 2008;

•
The New York Human Rights Law;

•
The New York Executive Law;

•
The New York Labor Law;

•
The New York Civil Rights Law;

•
The New York Equal Pay Law;

•
The New York Whistleblower Law;

•
The New York Legal Activities Law;

•
The New York Wage-Hour and Wage Payment Laws and Regulations;

•
The New York Minimum Wage Law;

•
The New York Occupational Safety and Health Laws;

•
The Non-discrimination and Anti-retaliation Provisions of the New York Workers’
Compensation Law and the New York Disabilities Law;

•
The New York Worker Adjustment and Retraining Notification Act;

•
The New York City Human Rights Law;

•
The New York City Charter and Administrative Code;

•
The New York City Earned Safe and Sick Time Act;

•
any other federal, state, local or other law, rule, regulation, constitution,
code, guideline or ordinance;

•
any public policy, contract (oral or written, express or implied), tort or
common law; or

•
any statute, common law, agreement or other basis for seeking or recovering any
costs, fees or other expenses, including but not limited to attorneys’ fees
and/or costs.

b. Claims Not Released. Releasors are not waiving any rights they may have to:
(1) Employee’s vested accrued employee benefits under any health, welfare or
retirement benefit plans of Employer as of Employee’s Separation Date; (2)
Employee’s benefits and/or Employee’s right to seek benefits under applicable
workers’ compensation and/or unemployment compensation statutes; (3) pursue
claims which by law cannot be waived by signing this Agreement; (4) enforce this
Agreement; and/or (5) challenge the validity of this Agreement.
c. Governmental Agencies. Nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying or assisting in
any investigation, hearing or other proceeding before the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board or a similar agency
enforcing federal, state or local anti-discrimination laws. However, to the
maximum extent permitted by law, Employee agrees that if such an administrative
claim is made to such an anti-discrimination agency, Employee shall not be
entitled to recover any individual monetary relief or other individual remedies.
In addition, nothing in this Agreement, including but not limited to the release
of claims and the confidentiality clauses, prohibits Employee from: (1)
reporting possible violations of federal law or regulations, including any
possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, the Federal Deposit Insurance Corporation, the U.S.
Congress, any agency Inspector General, or any other applicable agency; (2)
making any other disclosures that are protected under the whistleblower
provisions of federal law or regulations; or (3) otherwise fully participating
in any
3

--------------------------------------------------------------------------------

federal whistleblower programs, including but not limited to any such programs
managed by the U.S. Securities and Exchange Commission, the Federal Deposit
Insurance Corporation and/or the Occupational Safety and Health Administration.
Moreover, nothing in this Agreement prohibits or prevents Employee from
receiving individual monetary awards or other individual relief by virtue of
participating in such federal whistleblower programs.
d. Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Releasors waive any right or ability to be class or
collective action representatives or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which Employer or any other Releasee identified in this Agreement is a
party.
6. Acknowledgments and Affirmations.
Employee affirms that:
a.
Releasors have not filed, caused to be filed, or presently are parties to any
claim against Releasees;



b.
Employee has been paid and/or has received all compensation, wages, bonuses,
commissions and/or benefits which are due and payable as of the date Employee
signs this Agreement, and, if applicable, Employee has reported all of the hours
Employee worked while Employee was employed by Employer as of the date Employee
signs this Agreement;



c.
Employer has granted Employee any leave to which Employee was entitled from
Employer under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws;



d.
Employee has no known workplace injuries or occupational diseases;



e.
Employee has not divulged any financial, proprietary or confidential information
of Employer and will continue to maintain the confidentiality of such
information consistent with Employer’s policies, Employee’s agreement(s) with
Employer and/or any applicable common law. As noted above, this Agreement does
not limit Employee from providing any documents to the U.S. Securities and
Exchange Commission as part of a whistleblower action and/or a report of
possible violations of any federal securities law;



f.
Employee has not been retaliated against for reporting any allegations of
wrongdoing by Employer, its officers or any other Releasees described in this
Agreement, including any allegations of corporate fraud;



g.
Employee has not raised any concerns pertaining to sexual harassment with
Employer; and



4

--------------------------------------------------------------------------------

h.
All of Employer’s decisions regarding Employee’s pay and benefits through
Employee’s Separation Date were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law.

7. Limited Disclosure and Return of Property. Except as otherwise required by
law, permitted by Paragraph “5(c)” above or specified in this Paragraph “7,”
Employee agrees to refrain from disclosing to any person or entity: (a) any
information regarding the underlying facts leading
5

--------------------------------------------------------------------------------

up to this Agreement; or (b) any information regarding the existence or
substance of this Agreement, including but not limited to the fact of payment
and the nature or the amount of the monies and the other consideration specified
in Paragraph “2” above. However, nothing in this Paragraph “7” will prohibit
Employee from discussing the terms of this Agreement with: (1) Employee’s
spouse, immediate family member, tax advisor and/or attorney with whom Employee
chooses to consult regarding Employee’s consideration of this Agreement,
provided that Employee advises such individuals of the confidentiality of this
information and they agree to maintain the confidentiality of this information;
and/or (2) any federal, state or local government agency.
Employee affirms that Employee has delivered to Employer, without copying or
reproducing: (i) all documents, files, notes, memoranda, manuals, lists,
computer disks, computer databases, computer programs and/or other storage media
within Employee’s possession or control that reflect any trade secrets,
proprietary information, financial information, personnel information,
privileged information or other confidential information pertaining to Employer,
any other Releasees described in this Agreement, and/or any current, former or
prospective customers or vendors of Employer or of any other Releasees described
in this Agreement (“Confidential Information”); and (ii) all items or other
forms of property and/or equipment belonging to Employer or to any other
Releasees described in this Agreement within Employee’s possession or control,
including but not limited to keys, credit cards, electronic equipment, business
equipment and lists of current, former or prospective customers or vendors of
Employer and/or of any other Releasees described in this Agreement. Immediately
upon Employee’s execution of this Agreement or at any other time requested by
Employer, Employee also agrees to delete any Confidential Information from any
computer hard drive or computer system within Employee’s possession or control
that is not located on Employer’s premises. However, nothing in this paragraph
will prevent Employee from retaining any documents in Employee’s possession or
control concerning Employee’s employee benefits and/or Employee’s compensation.
Employee further affirms that Employee possesses all of the property held at
Employer’s premises that belonged to Employee, and that Employer does not
possess any property which belongs to Employee.
8. Non-Disparagement.  Employee will not disparage the Releasees, or issue any
communication, written or otherwise, that reflects adversely on, or encourages
any adverse action against Releasees, except: (a) if testifying truthfully under
oath pursuant to any lawful court order or subpoena, (b) otherwise responding to
or providing disclosures required by law, or (c) while engaging in the
activities referenced in Paragraph “5” of this Agreement. This includes any
statement to or response to any inquiry by any member of the press or media,
whether written, verbal, electronic, or otherwise.
9. Non-Solicitation. As a separately bargained for covenant and in further
consideration for this Agreement for a period of 12 months following the
Separation Date, Employee agrees that Employee will not, directly or indirectly,
solicit, encourage, induce or attempt to induce or assist any other person or
entity in soliciting, encouraging, inducing or attempting to induce any employee
or independent contractor of Dime or its affiliates from terminating his or her
employment with Dime or its affiliates.
10. Governing Law and Jury Waiver. This Agreement shall be governed and
conformed in accordance with the laws of the State of New York without regard to
the State’s
6

--------------------------------------------------------------------------------

conflict of laws provisions. If Employee or any other Releasor breaches any
provision of this Agreement, Employee and Employer affirm that Employer may
institute an action or proceeding: (a) to specifically enforce any term or terms
of this Agreement; (b) to recover damages resulting from such breach in an
amount to be determined by a court of competent jurisdiction; (c) to terminate
Employer’s obligations to provide future monetary payments and benefits under
this Agreement; and/or (d) to seek any other legal or equitable relief permitted
by law, including but not limited to injunctive relief. Employer and Employee
agree that any action or proceeding relating to this Agreement or to the
enforcement of this Agreement will only be brought in a court located in the
State, City and County of New York, and that any such action or proceeding will
be heard without a jury or an advisory jury. Employee and Employer waive their
respective rights to bring any such action or proceeding in any other
jurisdiction, or to have any such action or proceeding heard before a jury or an
advisory jury.
11. Severability. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. If the general release language is found to be illegal or
unenforceable, Employee agrees to execute a binding replacement release.
12. Nonadmission of Wrongdoing. Employee agrees that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Releasees of any
wrongdoing or evidence of any liability or unlawful conduct of any kind.
13. Amendment. This Agreement may not be modified, altered or changed except in
a writing signed by both Employer and Employee that specifically refers to this
Agreement.
14. Waiver of Rights. Employee understands that this Agreement is a legally
binding document under which Releasors are giving up certain rights, including
any rights Employee may have under the Age Discrimination in Employment Act of
1967 (“ADEA”). As a result, Employer advises Employee to consult with an
attorney of Employee’s choosing before Employee signs this Agreement. Employee
understands that Employee has been given twenty-one (21) calendar days from the
day Employee receives this Agreement in which to consider this Agreement.
Employee has no physical or mental impairment of any kind that has interfered
with Employee’s ability to read and understand the meaning of this Agreement or
its terms, and Employee is not acting under the influence of any medication or
mind-altering chemical of any type in entering into this Agreement. Employee
understands that, by entering into this Agreement, Employee does not waive
rights or claims that may arise after the date of Employee’s execution of this
Agreement, including without limitation, Employee’s rights or claims to secure
enforcement of the terms and conditions of this Agreement. Nothing in this
Agreement shall prevent Employee from (i) commencing an action or proceeding to
enforce this Agreement or (ii) exercising Employee’s rights under the Older
Workers’ Benefit Protection Act of 1990 to challenge the validity of Employee’s
waiver of ADEA claims set forth in Paragraph “5.a” of this Agreement.
15. Revocation. Employee may revoke this Agreement during the period of seven
(7) calendar days following the day on which Employee signs this Agreement. Any
revocation within this period must be submitted, in writing, to Angela
Blum-Finlay, EVP & Chief Human Resources
7

--------------------------------------------------------------------------------

Officer, Dime Community Bank, 300 Cadman Plaza West, 8th Floor, Brooklyn, New
York 11201, and must state: “I hereby revoke my acceptance of our Agreement and
General Release.” The revocation must be either: (a) personally delivered to Ms.
Blum-Finlay within 7 calendar days after the day Employee signs the Agreement;
(b) mailed to Ms. Blum-Finlay at the address specified above by First Class
United States mail and postmarked within 7 calendar days after the day Employee
signs the Agreement; or (c) delivered to Ms. Blum-Finlay at the address
specified above through a reputable overnight delivery service with documented
evidence that it was sent within 7 calendar days after the day Employee signed
the Agreement. This Agreement shall not become effective or enforceable until
the revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday or legal holiday recognized by the State of New York, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday.
16. Tax Treatment.  Dime may deduct or withhold from any compensation or
benefits any applicable federal, state or local tax or employment withholdings
or deductions resulting from any payments or benefits provided under this
Agreement. In addition, it is Dime’s intention that all payments or benefits
provided under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), including without limitation the six
month delay for payments of deferred compensation to “key employees” upon
separation from service pursuant to Section 409A(a)(2)(B)(i) of the Code (if
applicable), and this Agreement shall be interpreted, administered and operated
accordingly. If under this Agreement an amount is to be paid in installments,
each installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii). Notwithstanding anything to the contrary
herein, Dime does not guarantee the tax treatment of any payments or benefits
under this Agreement, including without limitation under the Code, federal,
state, local or foreign tax laws and regulations. In no event may you, directly
or indirectly, designate the calendar year of any payment under this Agreement.
In the event the period of notice and payment referenced in Paragraph “2” of
this Agreement ends in the taxable year following your termination of
employment, any severance payment or deferred compensation payment shall be paid
or commence in such subsequent taxable year if required under Section 409A of
the Code.
17. Entire Agreement. This Agreement sets forth the entire agreement between
Employee and Employer, and fully supersedes any prior agreements, understandings
or obligations between Releasors and Releasees pertaining to the subjects
addressed herein, with the exception of any confidentiality, non-compete,
non-solicitation and/or assignment of proprietary rights agreements or
obligations previously signed or undertaken by Employee that provide additional
or greater rights to Employer, which remain in full force and effect. Employee
acknowledges that he has not relied on any representations, promises, agreements
or offers of any kind made to Employee in connection with his or her decision to
enter into this Agreement, except for those set forth in this Agreement, the
Employee Benefit Plans issued to Employee, any successor plans thereto, any
summary plan description or summary of material modifications for the Employee
Benefit Plans issued to Employee, and in any confidentiality, non-compete,
non-solicitation and/or assignment of proprietary rights agreements or
obligations previously signed or undertaken by Employee.
EMPLOYEE IS HEREBY ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT. EMPLOYEE IS
8

--------------------------------------------------------------------------------

ALSO ADVISED TO CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOOSING PRIOR TO SIGNING
THIS AGREEMENT.
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS RELEASORS HAVE OR
MIGHT HAVE AGAINST RELEASEES AS OF THE DATE EMPLOYEE SIGNS THIS AGREEMENT.
The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:


Roberto S. Volino
 
 
Dime Community Bank
By: /s/ Roberto S. Volino

By: /s/ Angela Blum-Finlay

      Roberto S. Volino
      Angela Blum-Finlay
      Executive Vice President and Chief
      Human Resources Officer
 
     July 2, 2020
 July 2, 2020
Date
Date






















9